ON REHEARING
Before AYRES, BOLIN and PRICE, JJ.
PRICE, Judge.
In our original opinion in this matter we failed to consider the appeal of the Continental Insurance Company from the judgment of the trial court rejecting its third party demand against Joseph C. Beavers. Other than this omission, the facts and sequence of events were fairly stated in our original opinion.
The Continental Insurance Company, having been cast in judgment under the terms of the policy of insurance providing for coverage of an uninsured motorist, is, by the terms of its policy, subrogated to the rights of its insured against the person causing the injury. Having found that Joseph C. Beavers was at fault and caused the injuries to the Wilhite child, resulting in a judgment against Continental Insurance Company, judgment should, therefore, be rendered on the third party demand against Beavers for the amount Continental Insurance Company was condemned to pay.
Therefore, for the reasons assigned here and in our original opinion, IT IS NOW ORDERED, ADJUDGED AND DECREED that there be judgment herein in favor of plaintiff, Thomas Elton Wilhite, as Administrator of the Estate of his minor son, Billy Eugene Wilhite, against the defendant, Joseph C. Beavers, on confirmation of default, and against the defendant, Continental Insurance Company, after trial of the cause on its merits, in solido, for the full sum of $3,500.00, and in favor of plaintiff, Thomas Elton Wilhite, individually, against Joseph C. Beavers and Continental Insurance Company, in solido, for the full sum of $1,220.10, all subject to the latter’s contractual limitation of liability in the principal sum of $5,000.00 and against defendant, Joseph C. Beavers, in the further sum of $500.00, together with 5% per an-num interest on all of said sums from judicial demand until paid, and all costs; there is judgment in favor of Continental Insurance Company, third-party plaintiff, against the third-party defendant, Joseph C. Beavers, for the full sum of $5,000.00, with 5% per annum interest thereon from judicial demand until paid, and for all costs.